DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-4, 7-10, and 15-24 (renumbered as claims 1-18) are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-4, 7-10, and 15-24:
The closest prior art is Kakiuchi, Toshikane (Japanese Patent Application Publication No. JP 2003-036443 A, hereinafter referred to as Kakiuchi), which teaches 
a matching result display device comprising:
a user interface (see Kakiuchi paragraph 0100-0103 and Fig. 7: a computerized user interface is provided);
a memory storing instructions (see Kakiuchi para. 0101 and Fig. 9: the invention is embodied as a computer comprising memory 30); and
one or more processors coupled to the memory (see Kakiuchi para. 0101 and Fig. 9: the invention is embodied as a computer comprising central processing unit (CPU) 20 coupled to memory 30), wherein the one or more processors are configured to execute the instructions to:
acquire a first plurality of feature points in a first image (see Kakiuchi para. 0008 and Fig. 7: focus points of each fingerprint are acquired; Note: focus points as taught by Kakiuchi, corresponds to the claimed feature points);
calculate a first center point of the first plurality of feature points (see Kakiuchi para. 0028: the system determines the central point of each fingerprint);
calculate to locate a first plurality of symbols respectively corresponding to the first plurality of feature points (see Kakiuchi para. 0017 and Fig. 7: the system determines correspondence identifiers—i.e. the numbers “1,” “2,” and 3”—to be placed on a first fingerprint image; Note: correspondence identifiers, as taught by Kakiuchi, correspond to the claimed “symbols”);
connect the first plurality of feature points to the first plurality of symbols by a respective first plurality of lines, wherein the first plurality of lines do not intersect each other (see Kakiuchi para. 0008 and Fig. 7: connection lines are drawn between the correspondence identifiers—i.e. the numbers “1,” “2,” and 3”—and  the focus points of each fingerprint; the connection lines are drawn in such a way that they do not intersect each other);
acquire a second plurality of feature points in a second image, the second plurality of feature points respectively corresponding to the first plurality of feature points (see Kakiuchi para. 0008 and Fig. 7: focus points of each fingerprint are acquired; Note: focus points as taught by Kakiuchi, corresponds to the claimed feature points);
calculate a second center point of the second plurality of feature points (see Kakiuchi para. 0028: the system determines the central point of each fingerprint);
calculate to locate a second plurality of symbols respectively corresponding to the second plurality of feature points (see Kakiuchi para. 0017 and Fig. 7: the system determines correspondence identifiers—i.e. the numbers “1,” “2,” and 3”—to be placed on a first fingerprint image; Note: correspondence identifiers, as taught by Kakiuchi, correspond to the claimed “symbols”);
connect the second plurality of feature points to the second plurality of symbols by a respective second plurality of lines (see Kakiuchi Fig. 7: the connecting lines are straight lines that pass through the focus points; and see Kakiuchi paragraph 0031: calculation part 140 determines the positions of the focus points by using the central point of the fingerprint as the starting point), wherein the second plurality of lines do not intersect each other (see Kakiuchi para. 0008 and Fig. 7: connection lines are drawn between the correspondence identifiers—i.e. the numbers “1,” “2,” and 3”—and  the focus points of each fingerprint; the connection lines are drawn in such a way that they do not intersect each other);
display, on the user interface with the first image, the first plurality of feature points, the first plurality of symbols, and the first plurality of lines (see Kakiuchi paragraph 0008 and Fig. 7: the system comprises a display means to display the focus points of a first fingerprint, as well as displaying correspondence identifiers—i.e. the numbers “1,” “2,” and 3”— and connecting lines); and
display, on the user interface with the second image, the second plurality of feature points, the second plurality of symbols, and the second plurality of lines (see Kakiuchi paragraph 0008 and Fig. 7: the system comprises a display means to display the focus points of a second fingerprint, as well as displaying correspondence identifiers—i.e. the numbers “1,” “2,” and 3”— and connecting lines).

Another prior art reference relied upon is Hayashi et al. (U.S. Patent Application Publication No. 20090237405 A1, hereinafter referred to as Hayashi), which teaches:
lines extending from a center point (see Hayashi paragraph 0085: connecting lines between figures are drawn to the center of each side of the specified figure).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kakiuchi to include the teachings of Hayashi because it prevents overlapping of connecting lines, resulting in a more easy-to-read diagram (see Hayashi para. 0093).

Another prior art reference relied upon is Hara et al. (U.S. Patent Application Publication No. 20040101173 A1, hereinafter referred to as Hara-173), which teaches:
a first plurality of symbols being displayed at a first location of a user interface (see Hara-173 Fig. 2: a first fingerprint image, labeled as “Search-side fingerprint (latent fingerprint),” is displayed on the left-hand side; this fingerprint image is displayed along with symbols—i.e. the numbers 1 to 12—displayed on the left-hand side); and a second plurality of symbols being displayed at a location different from the first location (see Hara-173 Fig. 2: a second fingerprint image, labeled as “File-side fingerprint (mating fingerprint),” is displayed on the right-hand side; this fingerprint image is displayed along with symbols—i.e. the numbers 1 to 12—displayed on the right-hand side);
receive a selection of one of the first plurality of feature points (see Hara-173 para. 0093: a user, referred to as an “examiner,” instructs data input unit 16 to extract portions of the fingerprint images); and
display, on the user interface, an indication of: the selected one of the first plurality of feature points, and one of the second plurality of feature points, corresponding to the selected one of the first plurality of feature points (see Hara-173 para. 0139: data input unit 16 receives specified colors to apply to the different portions of the fingerprint images, and the system displays the images in accordance with the specified colors).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
connect the first plurality of feature points to the first plurality of symbols by a respective first plurality of lines extending from the first center point, wherein the first plurality of lines do not intersect each other;
connect the second plurality of feature points to the second plurality of symbols by a respective second plurality of lines extending from the second center point, wherein the second plurality of lines do not intersect each other;
calculate certainties of feature points based on degrees of matching between the first plurality of feature points and the second plurality of feature points; and
select a paired marker to show a combination of one of the first plurality of feature points and one of the second plurality of feature points corresponding to the one of the first plurality of feature points on the user interface,
wherein:
the first image is a latent palm image and the second image is a candidate registered palm image accumulated in a database, or the first image is a latent fingerprint image and the second image is a candidate registered fingerprint image accumulated in a database; and
the first plurality of symbols and the second plurality of symbols include numbers assigned in ascending order from feature points having higher certainties.
(independent claim 1, and similar limitations of independent claims 7 and 15).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U. M./
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163